DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 and it claims dependent thereupon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a display screen surface" in line 5, lack antecedent since the applicant already recites “a display screen surface” in line 3, therefore is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 10, applicant recites “obtaining a bending angle of a flexible area…” however, applicant does not explain a flexible area of what structure? It is understood that it is of a display screen based on claim 1 and the specification, thus the office recommends amending to clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindblad US Pub 2015/0325804.
Regarding claim 1, Lindblad discloses, 
An electronic device (fig 1a-c), comprising: 
a body (element 101[0]);
 a display screen including a first portion and a second portion, a display screen (figures 1a-c; paragraph 31 - OLED display; also illustrated in figures 11-14) surface of the first portion covering the body, and the second portion including a flexible area (flexible area of the display being the area corresponding to 101[1], figures 1a-c and 11-14); and 
a support component (figures 1a-c, element 101[1] which is 102L and 102R) connected to a(the) display screen surface of the flexible area (as seen in at least figures 11-14), the support component being configured to change shape as the flexible area deforms to support the flexible area (figures 1a-c, the support component changing shape, similar to present application).
Regarding claim 2, Lindblad discloses, 
further comprising: an angle measurement (paragraph 91-96, such that there is sensor to detect the degree of folding, such that this measure the folding angle of the flexible area)assembly configured to measure a bending angle of the flexible area; and 
a control assembly (furthermore based on the bending configuration, the processor/display controls the display to be in either the tablet mode, the eBook mode or the game mode and the display image is modified based on the configuration and the folding configuration (figures 11-14), Fig 1, 16; paragraph 97-103) configured to adjust a display strategy of the display screen according to the bending angle, the display strategy including at least one of a display area, a display effect of an image in the display area, or a display style of a user interface.
Regarding claim 3, Lindblad discloses, 
Wherein the display effect of the image in the display area includes at least one of an image size, an image shape (as seen in figures 11-14, the size of the display area and shape is changed based on the configuration), or a distance between adjacent images. 
Regarding claim 4, Lindblad discloses, 
 wherein the display style of the user interface includes: 
a first display style corresponding to a user feature of a first user type (the office takes the interpretation that the first user type is consider to be any one of landscape, eBook or game; for this specific choice, the office selects landscape); and 
a second display style corresponding to a user feature of a second user type (the office takes the interpretation that the first user type is consider to be any one of landscape, eBook or game; for this specific choice, the office selects eBook); 
wherein when a user of the first user type uses the electronic device, the bending angle is smaller than a first preset value (as seen in figure 1a, the landscape bending angle is approximately 0 degree, furthermore the office notes that the first preset value can be any arbitrary value since this is not clarified by the applicant, thereby the bending angle is at least smaller than the first preset value of 45 degrees), and 
when a user of the second user type uses the electronic device, the bending angle is larger than a second preset value (as seen in figure 1b, the eBook bending angle is greater than 1 degrees (based on where you measure the angle from), furthermore the office notes that the second preset value can be any arbitrary value since this is not clarified by the applicant, thereby the bending angle is at least larger than the second preset value of 0 degree).
Regarding claim 5, Lindblad discloses, 
Wherein the angle measurement assembly includes: 
a magnetic component (element 120 in figure 15, paragraph 95 teaches magnetic sensor) configured to generate a magnetic field; and 
a measurement device (Paragraph 91-96, teaches the magnetic sensor thus the magnetic sensor would comprise a measuring device which would communicate with the sensor such as a controller or a processer, thus measurement device is taught) configured to measure magnetic induction intensity of the magnetic field at a specific position and determine the bending angle of the flexible area according to the magnetic induction intensity (figure 15a-c and paragraphs 91-100); 
wherein: 
the magnetic component is arranged in the flexible area (as seen in figures 15a-c the magnetic sensor provided on the flexible area), and 
the measurement device is located at a fixed position, the fixed position including a position at the body that is not affected by deformation of the flexible area (the processor/controller  (paragraph 33)of the device being in the body 101[0] thus the measurement being at a fixed location that is not deformed); or the magnetic component is located at the fixed position, and the measurement device is located in the flexible area.
Regarding claim 6, Lindblad discloses, 
 wherein: the support component includes one or more damping shafts (figures 1-3, such that each (101[1] to 101[4]) connected in sequence; 
each of the one or more damping shafts includes a center shaft (paragraph 35, such that the shaft are placed in the hole 105a[4], 105b[4],  105a[3],  105b[3] in at least figure 3a); and 
center shafts are parallel to each other (as seen in assembled form in figure 2a-c, the center shafts are parallel to each other, similar to figure 6 of present application).
Regarding claim 9, Lindblad discloses, 
Wherein the body includes: 
Two sidewalls (as seen in figure 2b which is the side angle, similar to figure 2 of present application, such that two side walls are sides of 101[0] adjacent to 101[5] and 101[6]); and
A first surface (top surface of 101[0]) arranged between the two sidewalls and connected to the sidewalls (figure 2b, similar to figure 2 and 3 of present application); 
Wherein the first portion cover the first surface (the display not shown in figure 2b covers the top, similar to figure 11) and a position (position similar to element 132 of present application such that the display portion corresponding to the sidewall as described of the prior art; specifically the section intersecting the support and the body) of the second portion corresponds to the sidewalls. 
Regarding claim 10, Lindblad discloses, 
 A control method for managing displays of an electronic device (figures 1, 11-14; paragraphs 91-101), comprising: 
obtaining a bending angle of a flexible area by an angle measurement assembly (as described in the different configuration of figures 11-14 and its corresponding in the specification; additionally paragraphs 91-96, the sensors provides the appropriate bending information to the processor/controller such that the display is adjusted; similar to as recited in claim 2); and 
adjusting a display strategy of a display screen according to the bending angle (as seen in figures 11-14, as the electronic device is folded or unfolded, the display strategy of a display screen is adjusted (i.e. the display area, or the size of the image or the user type (i.e. modes)); 
wherein the display strategy includes at least one of a display area (figures 11-14 shows the display area being adjusted), a display effect of an image in the display area  (figures 11-14 shows the display size being adjusted), or a display style of a user interface.
Regarding claim 11, Lindblad discloses, 
Wherein the display effect of the image in the display area includes at least one of an image size, an image shape (as seen in figures 11-14, the size of the display area and shape is changed based on the configuration), or a distance between adjacent images. 
Regarding claim 12, Lindblad discloses, 
 wherein the display style of the user interface includes: 
a first display style corresponding to a user feature of a first user type (the office takes the interpretation that the first user type is consider to be any one of landscape, eBook or game; for this specific choice, the office select landscape); and 
a second display style corresponding to a user feature of a second user type (the office takes the interpretation that the first user type is consider to be any one of landscape, eBook or game; for this specific choice, the office select eBook); 
wherein when a user of the first user type uses the electronic device, the bending angle is smaller than a first preset value (as seen in figure 1a, the landscape bending angle is approximately 0 degree, furthermore the office notes that the first preset value can be any arbitrary value since this is not clarified by the applicant, thereby the bending angle is at least smaller than the first preset value of 45 degrees), and 
when a user of the second user type uses the electronic device, the bending angle is larger than a second preset value (as seen in figure 1b, the eBook bending angle is greater than 1 degrees (based on where you measure the angle from), furthermore the office notes that the second preset value can be any arbitrary value since this is not clarified by the applicant, thereby the bending angle is at least larger than the second preset value of 0 degree).
Regarding claim 13, Lindblad discloses, 
Further comprising:
Generating a magnetic field by a magnetic component (element 120 in figure 15, paragraph 95 teaches magnetic sensor, thus magnetic component generating magnetic field); and 
Measuring magnetic induction intensity of the magnetic field at a specific position and determining the bending angle of the flexible according to the magnetic induction intensity by a measurement device (Paragraph 91-96, teaches the magnetic sensor thus the magnetic sensor would comprise a measuring device which would communicate with the sensor such as a controller or a processer, thus measurement device is taught; figure 15a-c and paragraphs 91-100);
wherein: 
the magnetic component is arranged in the flexible area (as seen in figures 15a-c the magnetic sensor provided on the flexible area), and the measurement device is located at a fixed position, the fixed position including a position at the body that is not affected by deformation of the flexible area (the processor/controller  (paragraph 33)of the device being in the body 101[0] thus the measurement being at a fixed location that is not deformed); or 
the magnetic component is located at the fixed position, and the measurement device is located in the flexible area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindblad US Pub 2015/0325804 in view of Lee US Pub 2018/0343754.
Regarding claim 7,
Lindblad teaches the body and the details as described in claim 1. 
Lindblad does not teach the body includes a housing located on a side opposite the display screen and contacting an end of the display screen. 
Lee in similar field of flexible display device teaches a body (figures 7a-b) including a housing located on a side opposite the display screen and contacting an end of the display screen (as seen in figure 7b, of Lee, similar to figure 7-8 of present application).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the housing located on a side opposite the display screen and contacting the end of the display screen as taught by Lee with the body of Lindblad, such modification will ensure that the display screen is not deformed and the display screen has the appropriate support as it operates in the folding configuration. 
Regarding claim 8, Lindblad as modified by Lee teaches, 
Wherein the housing includes a retractable structure (as seen in Lee, Figure 7a-b, retractable structure similar to figure 7 of present application, thus the modified structure will provide this to the flexible area and provide the desired control and support to the display screen) connected to the flexible area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eom et al. US Pub 2021/0041912 (Paragraph 91-93) and Sim et al. US Pub 2020/0401190 (Paragraph 82) teaches the magnetic sensor and detecting magnetic force intensity to determine the folding angle. 
Kim et al. US Pub 2014/0380186 adjusting resolution based on configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841